Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 04, 2020

The Court of Appeals hereby passes the following order:

A20D0366. E. HOWARD CARSON, JR, ET AL. v. TOM BROWN, ET AL.

      E. Howard Carson, Jr. and Red Bull Holdings II, LLC (collectively, “Carson,”)
filed a civil action against several officials with the Forsyth County Department of
Planning and Community Development. The superior court partially granted the
defendants’ motion for judgment on the pleadings, and we affirmed in part and
reversed in part. See Carson v. Brown, 348 Ga. App. 689 (824 SE2d 605) (2019)
(“Carson I”). After remittitur, the superior court entered an order which, inter alia,
granted the defendants’ motion for summary judgment and denied, in part, Carson’s
request for mandamus. Carson then filed this application for discretionary review. As
we concluded in Carson I, however, the discretionary appeal procedures do not apply
to this case. 348 Ga. App. at 690-698 (1). Instead, the superior court’s order is subject
to direct appeal. Id.1
      We will grant a timely-filed application for discretionary appeal if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and Carson shall have ten days from the date of
this order to file a notice of appeal in the trial court. If he has already filed a timely
notice of appeal in the trial court, he need not file a second notice. The clerk of the
civil court is directed to include a copy of this order in the appeal record transmitted
to this Court.


      1
        “It is well established that any issue that was raised and resolved in an earlier
appeal is the law of the case and is binding on this Court[.]” Ross v. State, 310 Ga.
App. 326, 327 (713 SE2d 438) (2011) (citations and punctuation omitted).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/04/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.